Order entered April 23, 2020




                                      In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                               No. 05-19-01284-CV

               IN RE VENATOR MATERIALS, PLC, Relators

          Original Proceeding from the 134th Judicial District Court
                            Dallas County, Texas
                     Trial Court Cause No. DC-19-02030

                                    ORDER
                  Before Justices Bridges, Osborne, and Carlyle

      At relators’ request, we abated this original proceeding pending the issuance

of the mandate in a related appeal. Because the mandate in that appeal has issued,

we REINSTATE this original proceeding.

      Before the Court is the unopposed motion to dismiss filed by relators

Venator Materials PLC, Simon Turner, Kurt D. Ogden, Stephen Ibbotson, and

Russ R. Stolle’s (collectively, Venator relators) and Citigroup Global Markets Inc.,

Merrill Lynch, Pierce, Fenner & Smith Inc., Goldman Sachs & Co. LLC, and J.P.

Morgan Securities LLC (the Underwriter relators). We GRANT the motion and



                                         1
dismiss this original proceeding with respect to the Venator relators and the

Underwriter relators.

      The opposed motion to transfer venue of this proceeding with respect to the

remaining parties, Huntsman Corporation, Huntsman International LLC, and

Huntsman (Holdings) Netherlands B.V.’s (collectively, Huntsman relators), is also

before the Court. Pursuant to the procedure set forth in Miles v. Ford Motor Co.,

914 S.W.2d 135, 137 n.2 (Tex. 1995) (per curiam), the Court refers the Huntsman

relators’ motion to the Texas Supreme Court. In light of this Court’s opinion in a

related appeal, Venator Materials PLC v. Macomb County Employees’ Retirement

System, 05-19-01177-CV, 2020 WL 289296 (Tex. App.—Dallas Jan. 21, 2020, no

pet.) (mem. op.), the Court does not object to the transfer.

      We ABATE this original proceeding pending disposition of the motion to

transfer.


                                              /s/    LESLIE OSBORNE
                                                     JUSTICE




                                          2